Name: 92/447/EEC: Commission Decision of 30 July 1992 amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries, concerning certain eastern European countries
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  foodstuff;  political geography;  trade;  cooperation policy
 Date Published: 1992-08-28

 Avis juridique important|31992D044792/447/EEC: Commission Decision of 30 July 1992 amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries, concerning certain eastern European countries Official Journal L 248 , 28/08/1992 P. 0069 - 0072 Finnish special edition: Chapter 3 Volume 44 P. 0196 Swedish special edition: Chapter 3 Volume 44 P. 0196 COMMISSION DECISION of 30 July 1992 amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries, concerning certain eastern European countries (92/447/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 3763/91 (2), and in particular Articles 21 (a) and 22 thereof, Whereas Commission Decision 91/449/EEC (3) as last amended by Decision 92/426/EEC (4) lays down the specimen animal health certificates in respect of meat products from third countries; Whereas, in accordance with Commission Decision 92/376/EEC (5), the importation of meat products from Croatia and Slovenia can be authorized and must conform to the requirements of Decision 91/449/EEC; Whereas the categories of meat products which can be imported from third countries depends on the health situation of the country of fabrication; whereas, vaccinations against classical swine fever are carried out in Bulgaria, Croatia, Czechoslovakia, Poland, Romania, Slovenia and of the Yugoslav republics of Serbia, Montenegro and Macedonia; Whereas therefore, incompletely heat-treated meat products are not allowed to be imported from the abovementioned countries; whereas, it is necessary to amend the list of third countries authorized to import meat products into the Community and amend the animal health conditions and veterinary certification as laid down in Decision 91/449/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 91/449/EEC is hereby amended as follows: 1. In Article 1 (2) the last sentence is replaced by: 'In the case of pigmeat products Member States shall authorize the import from the countries listed in the second part of Annex D, of pigmeat products which either: (a) have undergone heat treatment so that a centre temperature of at least 70 °C has been achieved; or (b) have undergone treatment consisting in natural fermentation and maturation of not less than nine months for hams weighing not less than 5,5 kg and having the following characteristics: - aw value of not more than 0.93, - pH value of not more than 6. The relevant certificate must accompany the consignment.' 2. In Annex A, part II - the word 'Yugoslavia' is replaced by 'the Yugoslav republics of Serbia, Montenegro and Macedonia'; - after the word 'Czechoslovakia' the words '(excluding, in the case of products derived from the meat of swine, the Slovak Republic)' are deleted; - after each word 'Bulgaria', 'Czechoslovakia', 'Poland', 'Romania' and 'Yugoslav republics of Serbia, Montenegro and Macedonia', the words '(excluding pigmeat products)' are added; - the words 'Croatia (excluding pigmeat products)', 'Slovenia (excluding pigmeat products)' are included in the list of countries approved to use the model animal health certificate. 3. In Annex B, part II - the word 'Yugoslavia' is replaced by 'the Yugoslav republics of Serbia, Montenegro and Macedonia'; - 'Croatia' and 'Slovenia' are included in the list of countries approved to use the model animal health certificate. 4. The Annex attached to this Decision is included as Annex D. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 356, 24. 12. 1991, p. 1. (3) OJ No L 240, 29. 8. 1991, p. 28. (4) OJ No L 124, 9. 5. 1992, p. 43. (5) OJ No L 197, 16. 7. 1992, p. 70. ANNEX 'ANNEX D PART I ANIMAL HEALTH CERTIFICATE for pig meat products which are either cooked to a centre temperature of at least 70 °C or are fermented and matured intended for consignment to the European Economic Community Country of destination: (Name of EEC Member State) No: (1) Reference number of the public health certificate: Exporting country: (See list as Part II of Annex D) Ministry: Department: Reference (2): I. Identification of meat products Nature of pig meat products: Nature of pieces: Number of pieces or packages: Required storage and transport temperature: Storage life: Net weight: II. Origin of meat products Address(es) and veterinary approval number(s) of the establishment(s) supplier(s) of fresh meat: Address(es) and veterinary approval number(s) of the approved establishment(s): III. Destination of meat products The meat product will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (2): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned official veterinarian, certify that: 1. The pig meat products described above: either (a) have undergone heat treatment so that a centre temperature of at least 70 °C has been achieved (3); or (b) have undergone treatment consisting in natural fermentation and maturation of not less than nine months for hams weighing not less than 5.5 kg and having the following characteristics: - aw value of not more than 0.93, - pH value of not more than 6 (1). 2. After the treatment all precautions to avoid recontamination have been taken. Done at , (Place) on (Date) Seal (signature of official veterinarian) (Name in capital letters, title and qualification) PART II List of countries approved to use model animal health certificate at Part I of Annex D Bulgaria Croatia Czechoslovakia Poland Romania Slovenia Yugoslav republics of Serbia, Montenegro and Macedonia (1) Optional. (2) For railway wagons or goods vehicles the registration number should be given, for aircraft the flight number and for ships the name. (3) Delete as appropriate.'